Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Vida Life International, Ltd. does hereby certify that, to the best of his knowledge: (a) the Quarterly Report on Form 10-Q of Vida Life International, Ltd. for the quarter ended June30, 2009 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Vida Life International, Ltd. Dated: August 13, 2009 By: /s/John C. Jordan John C. Jordan Chief Executive Officer Company Name Dated: August 13, 2009 By: /s/John C. Jordan John C. Jordan Principal Financial Officer
